Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyron Morton appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motions for a sentence reduction. We generally review an order granting or denying a § 3582(c)(2) motion for abuse of discretion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004). We review de novo, however, a district court’s determination of the scope of its authority under § 3582(c)(2). United States v. Dunphy, 551 F.3d 247, 250 (4th Cir.2009). We have thoroughly reviewed the record and the relevant legal authorities and conclude that the district court did not err in denying Morton’s motions for a sentence reduction. We therefore affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.

AFFIRMED.